Citation Nr: 0501944	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  00-22 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to apportionment of the veteran's service-
connected disability compensation benefits.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from May 1969 to November 
1970.  The claimant (appellant) is the custodian of the 
veteran's minor son, J.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 apportionment 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which denied the claimant's 
request for apportionment of the veteran's disability 
compensation benefits for the veteran's minor son.  The 
appellant submitted a timely notice of disagreement in 
November 1999.  Following issuance of a statement of the case 
(SOC) in July 2000, the appellant's timely substantive appeal 
was received in August 2000.

The appellant requested a Travel Board hearing.  By a signed 
statement dated in October 2000 and received in November 
2000, the appellant agreed to participate in a 
videoconference hearing.  The appellant appeared for the 
scheduled videoconference hearing in November 2000, but 
declined to present testimony.  The appellant has been 
afforded the requested hearing, and appellate review may 
proceed.  The Board notes that, while the claim remains 
pending, the appellant has the right to request another 
hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you, the 
claimant, if further action is required on your part.


REMAND

The law provides that all or any part of a veteran's 
compensation may be apportioned if a child of the veteran is 
not residing with the veteran and the veteran is not 
reasonably discharging his responsibility for the child's 
support.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.450, 
3.452 (2004).  Without regard to any other provision 
regarding apportionment, where hardship is shown to exist, a 
veteran's compensation may be specially apportioned between 
the veteran and his dependents as long as such apportionment 
would not cause undue hardship to other persons in interest, 
including the veteran.  38 C.F.R. §§ 3.451, 3.453. 

A claim for an apportionment is a "contested claim" and is 
subject to special procedural safeguards, as set forth in 38 
C.F.R. §§ 19.100, 19.101, and 19.102.  

Considerable evidence has been associated with the veteran's 
claims files subsequent to the issuance of the SOC in July 
2000.  In particular, the Board notes that, at the time of 
the most recent determined special apportionment decision, 
prepared in June 2000, the veteran's monthly disability 
compensation award was $545.  Since that time, the veteran's 
monthly disability benefits have increased, more recently to 
a monthly benefit rate of $2,407, effective in March 2004.  

The record reflects that no supplemental statement of the 
case has been issued since the July 2000 SOC.  When 
additional pertinent evidence is received by an agency of 
original jurisdiction after a statement of the case has been 
issued and before an appeal is certified to the Board, 
governing regulations require that the additional evidence be 
reviewed and a supplemental statement of the case be issued 
unless a claimant waives the right to such review.  38 C.F.R. 
§ 19.31 (2004).  The record does not reflect that the 
claimant has waived the right to such review.  38 C.F.R. 
§ 20.1304 (2004).  The increase of more than $1,500 in the 
veteran's monthly compensation benefits is significant to the 
determination of hardship.  The Board cannot complete 
appellate review until the agency of original jurisdiction 
has reviewed the relevant evidence of record and has advised 
both the appellant and the veteran of the review in a 
supplemental statement of the case (SSOC) in accordance with 
procedures applicable to contested claims.  The claim must be 
REMANDED.

Moreover, the financial picture of the parties to the 
apportionment claim may have changed during the more than 
four years which have elapsed since the July 2000 SOC was 
issued.  Additionally, the claimant alleged that the veteran 
had sources of income which he had not included in the 
financial picture he provided for purposes of the 
apportionment decision.  The claims files do not reflect that 
further development of this allegation by the claimant has 
been conducted.  Further factual development is required.

The Board notes that the RO determined that apportionment of 
the veteran's VA compensation benefits on behalf of his minor 
child J. was not necessary because he was providing support 
for J. in compliance with a court order.  Updated information 
as to the veteran's continued support for J. under the court 
order should be obtained. 

Further, subsequent to the July 2000 issuance of the 
statement of the case, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
signed into law in November 2000.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim.  
The VCAA is applicable to this claim, and REMAND for actions 
in compliance with the VCAA is required.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

While this case is in remand status, updated financial 
records should be obtained from the parties.  During the 
REMAND, the actions directed below regarding the VCAA should 
be conducted, and the record should also be reviewed during 
the course of the remand to determine whether any additional 
actions are required as a result of changes in interpretation 
of the VCAA or in case law which may be issued after the date 
of this Board decision.  See Disabled American Veterans, et. 
al. v. Secretary of Department of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Accordingly, the case is REMANDED for the following actions:

1.  Notify the appellant and veteran of 
the enactment of the VCAA, of the laws 
and regulations governing contested 
claims, of the laws and regulations 
governing apportionment, of the evidence 
required to substantiate the claim, and 
the provisions of the VCAA generally, 
such as through providing the text of 
38 C.F.R. § 3.159.  The claimant and the 
veteran should be advised of alternative 
types of evidence that could be used to 
support their contentions.  

Each party should be advised which 
portion of the information and evidence 
that party is responsible for and what 
information and evidence VA will assist 
the parties to obtain or develop.  Advise 
each party again that it is the party's 
responsibility to identify any evidence 
that party wants VA to attempt to obtain.  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002).  

In any event, the claimant and the 
veteran should be specifically asked to 
provide any evidence in his/her 
possession or to identify any evidence 
that might be obtained that might 
substantiate his/her claim.

Any notice given, or action taken 
thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.   

2.  (a) The appellant and veteran should 
be furnished a Financial Status Report 
(VA Form 20-5655) and afforded the 
opportunity to provide current income and 
expense data, employment information, 
medical expense information, and the 
like.  

(b) The appellant and the veteran should 
be afforded the opportunity to provide 
updated information regarding the current 
status of a court order requiring the 
veteran to support his minor child, J., 
and financial information documenting 
payments made under that order.

(c) The veteran should be asked to 
provide information regarding an 
entity(ies) identified as "[redacted]
[redacted]" and "[redacted]" or any 
entity, regardless of the name or legal 
status of that entity, from which the 
veteran derives income or for which the 
veteran provides financial backing or for 
which expenses are included in the 
veteran's financial picture.  The veteran 
should be requested to submit income tax 
reports he filed as an individual or 
signed as an employer or business owner 
or operator.  
 
3.  The appellant, and her 
representative, if she obtains a 
representative, should be furnished a 
copy of the veteran's financial statement 
and his contentions or should be informed 
of the substance of this evidence.  The 
appellant should be provided an 
opportunity to respond thereto.

4.  The veteran and his representative 
should be furnished a copy of the 
appellant's financial statement and 
contentions or should be informed of the 
substance of this evidence.  The veteran 
and his representative should be provided 
an opportunity to respond thereto.

5.  If, after review of additional 
financial evidence submitted or 
identified following the notice described 
above, any additional development is 
required, such development should be 
conducted.

6.  After all necessary development has 
been conducted, the appellant's claim for 
a monthly apportionment of the veteran's 
VA compensation benefits for his minor 
child, J., in addition to any court-
ordered support, should be readjudicated.  
The readjudication must be accomplished 
following special procedural regulations 
regarding contested claims, set forth in 
38 C.F.R. §§ 19.100 through 19.102 
(2004).

7.  If the decision remains adverse to 
the appellant, the appellant and the 
veteran, and her/his representative(s) 
should be furnished a SSOC, which must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  Each party should be afforded an 
appropriate period of time for response.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

